El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El niño Pedro Ríos, de menos de dieciséis años de edad, estudiante de octavo grado en la escuela del barrio Buena Vista de Humaeao, fué llevado ante la Corte para Niños de aquel distrito, a solicitud del Sr. Luis F. Camacho, en cali-dad de niño delincuente. Se le imputó en la solicitud que el *818día 23 de enero de 1942 hizo cuatro disparos de revólver sn maestro, Ignacio Ortiz, hiriéndole en el lado derecho' la cara.
Celebrada la vista en cámara, la corte dictó sn resolneió: declarando que por la prueba practicada por ambas parte] quedó demostrado fuera de toda duda razonable que el m< ñor delincuente realizó los actos que se le imputaron en 1 querella; y que las circunstancias del caso, por ser de n turaleza tan grave, le hacían imposible colocar al menor -ei] su hogar y bajo la custodia y vigilancia de su propio padre] En su consecuencia decretó la reclusión del menor en la Es cuela Industrial Beformatoria de Puerto Bico.
Declarada sin lugar la moción de reconsideración radi-cada por el padre del menor, apeló éste para ante esta Cort Suprema, alegando como fundamentos de su recurso que b corte sentenciadora erró en la apreciación de la evidencia, k cual no justifica la resolución dictada, y que interpretó erró-neamente el artículo 25 de la Ley creando las Cortes Juveniles.
Haremos un resumen de la prueba. La, aducida en apoyo de la querella fué la siguiente:
El Dr. Víctor Bincón declaró que asistió al herido profe-sor Ignacio Ortiz; que le curó una herida de bala que pe-netró por el ángulo de la mandíbula derecha y salió por la boca destruyendo toda la dentadura de arriba, quemando la lengua y el labio interno, con incrustación de un diente en el labio inferior; y que el herido'.estuvo recluido en la clí-nica durante casi dos semanas.
Ignacio Ortiz, el herido, declaró que el menor Pedro Bíos fué su discípulo durante cuatro años; que el día del suceso, como a las 12:20 P. M. vinieron unas niñas a decirle que Pedro Bíos no quería dejarlas jugar, a pesar de que a las niñas les tocaba el turno de por la tarde; que entonces él fué al terreno y sacó de allí a todos los niños, saliendo Pedro- de allí a regañadientes; que cuando salió Pedro, el de-*819■rante le dijo que iba a hablar con su padre porque Pedro ■había dicho que él quería ir a jugar y que iba a hacer Ho lo posible porque los demás no fueran; que entonces Hdro “se expresó de una manera grosera conmigo y le di, H esta mano le di así por aquí”; que no le dió por la ca-Ha; que como veinte minutos más tarde, a la una menos ■co, encontrándose el declarante instruyendo a dos niñas H el juego de soft ball, sintió como un golpe de revólver y volverse, pues estaba de espaldas, sintió una detonación, íetrándole la bala por la mandíbula derecha; que en ese mentó vió a Pedro Ríos y éste le dijo: “Eso para que respete”; que Pedro siguió disparándole y él corrió .nsversalmente. Repreguntado por el abogado del menor, itestó que él le dió a Pedro con la mano abierta, en el lo de la cara, pero que apenas le tocó, y que no fue una Eetada lo- que le dió; que en ese momento había allí mu-rchos y muchachas, pero que no es cierto que las machá-is se pusieran a chotear a Pedro; que él no vió ni oyó que chotearan; que tampoco es cierto que Pedro se echara a rar, que él no .lo vió llorar. A preguntas del Juez Muni>al, contestó que Pe'dro era un estudiante mediocre, “aver-e”; que durante los primeros tres años su conducta podía lificarse como buena, pero no así durante el último- año, es casi nunca terminaba su trabajo y si uno le decía algo encachorraba y no quería trabajar.
La niña Josefa Ortiz, declaró en corroboración de lo de-irado por el profesor Ortiz, y dijo: que cuando Ortiz mandó pedirle el bate prestado, Pedro se negó a darlo y dijo que día del juego no iría y que si iba sería para hacerle malas gadas a él; que Ortiz le dijo que él tenía el deber de res-tarlo y que iba a dar la queja a su padre; que Pedro le ntradijo y entonces Ortiz le dió con la mano abierta por región parietal derecha; que entonces se fueron a jugar, gando a Pedro debajo de un árbol, y cuando estaban ya gando, notaron que Pedro se había desaparecido; que al *820poco rato, como a los quince minutos, Pedro vino, pasó delante de la declarante y de Ortiz que estaba hablando ella y le disparó a Ortiz dos tiros; que entonces ella coij y Pedro siguió disparando, pero no sabe cuántos disp más hizo. Que no vio que cuando Ortiz le pegó a Pedro niños y niñas lo chotearan; que Pedro lloró y sacó el ñuelo y entonces se fue; que Pedro es un muchacho bu y se portaba bien.
La joven Bosario Guevara declaró más o menos en| mismo sentido que la joven Ortiz, fijando en veinte min el tiempo transcurrido desde el incidente ocurrido entr profesor y el niño hasta el momento en que éste hizo los paros.
Carmelo Gutiérrez, testigo presencial del hecho deseri| el suceso en la misma forma que los demás, pero aña< que lo que hizo el profesor fué darle al muchacho con mano abierta por la cabeza, un cocotazo por el lado derec y que los muchachos chotearon a Pedro diciéndole “Ch Pedro Chon”, y que entonces Pedro se fué a la casa y tr el revólver.
Declarando en su propia defensa, el menor Pedro B dijo: que se arrepintió después de haberle hecho los disparo su maestro; que cuando recibió el golpe del maestro sus co pañeros le chotearon y él se echó a llorar debajo de un bol; que ahora se dedica a estudiar el catecismo los dom gos y trabaja con su padre atendiéndole el negocio de f] tos menores, caña y ganado. Bepreguntado por el fisc contestó primeramente que se había arrepentido de lo hec “porque perdía mi diploma, que me hacía falta ahora”, y preguntarle el fiscal si no se arrepintió porque estimaba q había hecho mal, entonces respondió: “Por eso también.”
Eduardo Bíos, padre del menor, declaró que él es s gundo mayordomo de la finca “Australia” y tiene una j sición desahogada, teniendo un ingreso anual de $3,000 $4,000; que su hijo, desde que ocurrió el suceso en la escue *821ha dedicado al trabajo, encargándose de todos los asuntos egoeios particulares de sxi padre; qne Pedro le es abso-amente útil y necesario; qne es de' nn carácter apacible, obediente, no tiene vicios y nunca ha tenido quejas de él; e está dispuesto a tomar al muchacho bajo su custodia y [egúrarle a la corte que no volverá a cometer ningún otro lito.
Es censurable que el profesor Ortiz no tuviera la ecua-|midad y control que debe tener el maestro para reprimir, recurrir al castigo corporal, la falta -cometida por un luchacho desobediente y de carácter violento. La queja del bofesor al padre, para que éste impusiera al hijo el mere-|do castigo, hubiera seguramente evitado el lamentable su-«o que. expuso al profesor a perder su vida. Empero, es ás censurable aún que un muchacho díscolo y desobediente, espués de desacatar las órdenes del maestro y faltarle el aspeto hasta el punto de hacerle .perder la calma, al verse istigado por la mano del profesor, aguarde el tiempo nece-arlo para poder armarse con un revólver y atentar contra i vida de quien fué su maestro durante cuatro años conse-utivos, agrediéndole por la espalda.
No encontramos en toda la prueba circunstancia alguna ue pudiera justificar nuestra intervención con la discreción ue la ley concede a la Corte para Niños. Estando sus con-fusiones sostenidas por la prueba, es nuestro deber respe-arlas.
¿Erró la corte sentenciadora al ordenar la reclusión del menor Pedro Ríos en la Escuela Industrial Reformatoria?
La sección 23 de la Ley para establecer un Sistema de Cortes para Niños prohíbe terminantementé la encarcelación de un niño menor de 16 años en una cárcel común, en la com-pañía de criminales adultos allí confinados. Y la sección 25 de la misma ley, dispone:
'‘Cuando un niño fuere declarado delincuente y la corte no consi-derare conveniente la permanencia del niño en su hogar o en otra *822casa, la corte podrá ordenar su reclusión en cualquier institucl pública o privada; y si el delincuente fuere mayor de diez y 1 años, la corte podrá ordenar su reclusión en la Escuela Correcciol o en cualquier otra institución que más adelante se estableciere pj reclusión de niños delincuentes." (Cód. de Enj. Crim., pág. 377.)
El niño Pedro Ríos ha sido declarado delincuente. Na< el día 19 de junio de 1927. Teñía en la fecha en que se dic| la resolución recurrida — noviembre 17, 1942 — quince am cuatro meses y veintiocho días.
Teniendo el apelante en el momento en que cometió delito y en la fecha en que fue declarado delincuente men de dieciséis años de edad, la corte, de acuerdo con la s eión 25, supra, tenía discreción para ordenar su reclusión una institución pública, como lo es la Escuela Industrial R| formatoria, o en una institución privada. Si el niño Pedí] Ríos hubiese tenido en la fecha en que atentó contra la vi' de su maestro más de dieciséis años de edad, en ese caso siendo esa su primera delincuencia, la Corte para Niños m| hubiese tenido jurisdicción para conocer del caso, pues acuerdo con la sección 8 de la ya citada ley y para los fine de la misma la palabra “niños” o “niño” comprenderá, “ menos que de otro modo se consigne específicamente, a cua) quier niño de la Isla de Puerto.Rico menor de dieciséis año de edad, o que, una vez sujeto a la jurisdicción de una Cort para Niños por las disposiciones de esta Ley no haya lie gado a la mayor edad.” La Corte para Niños tiene, pue jurisdicción sobre niños que al cometer su primera delin cuencia tenían menos de dieciséis años, y sobre aquellos mu chachos delincuentes que teniendo más de dieciséis y meno de veintiún años de edad quedaron sujetos a su jurisdieciór por una delincuencia cometida antes de cumplir la edad de dieciséis años. Cuando el menor delincuente tiene más de dieciséis años y está ya sujeto a la jurisdicción de la Corte para Niños, ésta no puede ordenar su reclusión' en una ins titución privada. La citada sección 25 deja a su discreción el recluirle en la Escuela Industrial Reformatoria o en cual *823huier otra institución que más adelante se establezca para la reclusión de niños delincuentes; pero no la autoriza para dejar al niño en su bogar ni para ordenar su reclusión en ana institución privada.
Considerando todas las cirewnstancias del oaso, es 'preciso_ ponchtir que la corte inferior no abusó de su discreción al dictar la resolución recurrida, la cual debe ser confirmada.